Name: Council Regulation (EC) NoÃ 1120/2002 of 26Ã June 2002 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: tariff policy;  production;  EU finance;  agricultural activity;  fisheries;  industrial structures and policy
 Date Published: nan

 Avis juridique important|32002R1120Council Regulation (EC) No 1120/2002 of 26 June 2002 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products Official Journal L 171 , 29/06/2002 P. 0001 - 0006Council Regulation (EC) No 1120/2002of 26 June 2002amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) It is in the interest of the Community to suspend partially or totally the autonomous common customs tariff duties for a number of new products not listed in the Annex to Regulation (EC) No 1255/96(1).(2) A number of products should be withdrawn from the list in the Annex to the said Regulation because it is no longer in the Community's interest to maintain suspension of autonomous common customs tariff duties or because the description needs to be altered in the light of technical developments.(3) Products whose description needs to be altered should be regarded as new products.(4) Regulation (EC) No 1255/96 should be amended accordingly.(5) Having regard to the economic importance of this Regulation, it is necessary to invoke the ground of urgency provided for in point I(3) of the Protocol annexed to the Treaty on European Union and to the Treaties establishing the European Communities on the role of national parliaments in the European Union,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1255/96 is hereby amended as follows:1. the products set out in Annex I to this Regulation shall be inserted;2. the products for which the codes are set out in Annex II to this Regulation shall be deleted.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 26 June 2002.For the CouncilThe PresidentC. Villalobos(1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 2499/2001 (OJ L 340, 21.12.2001, p. 1).ANNEX I>TABLE>ANEXO II - /BILAG II - /ANHANG II - /Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃÃ - /ANNEX II - /ANNEXE II - /ALLEGATO II - /BIJLAGE II - /ANEXO II - /LIITE II - /BILAGA II>TABLE>